Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U)

Regarding claim 1. Brauner et al. teach A system that facilitates providing an environmentally secured voltage testing interface comprising; 
a front panel of an electrical enclosure box into which is mounted a voltage indicator comprising a plurality of LED indicators that indicate a status of one or more circuits coupled thereto and monitored thereby; (Note Fig. 5 below)  and 
a test point device that is mounted to the front panel and comprises an interface comprising a plurality of external measurement sockets configured to receive one or more probes for manual measurement of voltages; (Note Fig. 5 below)

    PNG
    media_image1.png
    502
    569
    media_image1.png
    Greyscale

Brauner et al. does not teach wherein each external measurement socket is coupled to a voltage divider that is further coupled to each of a plurality of respective wires coupled to respective LED indicators of the voltage indicator.
Zheng et al. teach wherein each external measurement socket is coupled to a voltage divider that is further coupled to each of a plurality of respective wires coupled to respective LED indicators of the voltage indicator. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Zheng et al. because it would provide the testing personnel can according to the condition of the output voltage indicating lamp quickly, effectively and intuitively judging power supply module to be tested can work normally so as to save test time and improves the test efficiency. (Note Zheng et al. paragraph beginning with “The advantages”)


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U) in view of Noest et al. (US 20060096775)
Brauner et al. the instant invention except:
Regarding claim 2, Brauner et al. does not teach wherein the test point device further comprises a front protection cover that protects the external measurement sockets from the environment.
Noest et al. teach wherein the test point device further comprises a front protection cover that protects the external measurement sockets from the environment. (Note Figs. 1 and 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Noest et al. because it would protect the receptacle from harsh elements of weather.(Note Noest abstract)
Regarding claim 3, Brauner et al. does not teach wherein the front protection cover is attached to the front panel.
Noest et al. teach wherein the front protection cover is attached to the front panel. (Note at least Figs. 2 and 5)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Noest et al. because it would protect the receptacle from harsh elements of weather.(Note Noest abstract)
Regarding claim 4, Brauner et al. does not teach wherein the front protection cover is attached to the front panel with a hinge.
Noest et al. teach wherein the front protection cover is attached to the front panel with a hinge. (Note Fig. 5)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Noest et al. because it would allow the cover to be fixed to the device preventing losing the cover.
Regarding claim 5, Brauner et al does not teach wherein the front protection cover is attached to the interface of the test point device.
Noest et al. teach wherein the front protection cover is attached to the interface of the test point device. (Note Fig. 5)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Noest et al. because it would protect the receptacle from harsh elements of weather.(Note Noest abstract)
Regarding claim 9, Brauner et al. does not teach wherein the front protection cover comprises an O-ring that provides a seal between the front protection cover and the front panel when the front protection cover is in a closed position.
Noest et al. teach wherein the front protection cover comprises an O-ring that provides a seal between the front protection cover and the front panel when the front protection cover is in a closed position. (Note par. 32-34)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Noest et al. because it would protect the receptacle from harsh elements of weather.(Note Noest abstract)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U) in view of Noest et al. (US 20060096775) in view of bigclivedotcom, hereafter Big,  https://www.youtube.com/watch?v=lqOzWunmKdE) 
Brauner et al. teach the instant invention except:
Regarding claim 7, Brauner et al. does not teach wherein the front protection cover comprises a latch protrusion that mates with a latch receiver positioned on the front panel to lock the front protection cover in a closed position.
Big teach wherein the front protection cover comprises a latch protrusion that mates with a latch receiver positioned on the front panel to lock the front protection cover in a closed position. Note Figs. below.

    PNG
    media_image2.png
    655
    1159
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    1155
    media_image3.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Big because it would prevent the cover from inadvertently opening.  
Regarding claim 8, Brauner et al. does not teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver.
Big teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver. (Note Fig. below)

    PNG
    media_image4.png
    655
    1159
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Big because it would prevent the cover from inadvertently opening.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U) in view of Noest et al. (US 20060096775) in view of Reliance Controls hereafter Reliance), EXTRA-DUTY IN-USE WEATHERPROOF COVERS for residential and commercial applications, http://www.reliancecontrols.com/Catalogs/in-use-covers/Weatherproof%20In-Use%20Covers.pdf)
Brauner et al. teach the instant invention except:
Regarding claim 6, Brauner et al. does not teach wherein the front protection cover is clear such that the measurement terminals are visible when the front protection cover is in a closed position.
Reliance teach wherein the front protection cover is clear such that the measurement terminals are visible when the front protection cover is in a closed position. (Note page 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bauer et al. to include the teaching of Reliance because it can allow personnel to observe if a socket is burnt.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U) in view of Nichols (US 4151363).
Brauner et al. teach the instant invention except:
Regarding claim 11, Brauner et al. does not teach  a spacing sleeve that presses against an outside of a rear panel of the electrical enclosure box, and a nut that secures the test point device (Note testing device (socket) would be attached to the conductor 50) in the electrical enclosure upon tightening.
Nichols teach a spacing sleeve that presses against an outside of a rear panel of the electrical enclosure box, and a nut that secures the test point device in the electrical enclosure upon tightening. (Note Fig. 1 below)

    PNG
    media_image5.png
    451
    791
    media_image5.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Nichols because it would secure the conductor to the enclosure.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brauner et al. (US 20200062125) in view of Zheng et al. (CN 206990773 U) in view of Connecting Portable Generator to Home Wiring, (hereafter Connecting), http://www.generatorsforhomeuse.us/connect-generator-to-home/) 

Brauner et al. teach the instant invention except:
Regarding claim 12, Brauner et al. does not teach wherein the external measurement sockets include four sockets.
Connecting teach wherein the external measurement sockets include four sockets. (Note diagram under Important Safety Rules To Follow.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brauner et al. to include the teaching of Connecting because it would help indicate if the socket is wired properly for a generator.

Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noest et al. (US 20060096775) in view of Zheng et al. (CN 206990773 U) 
Regarding claim 15, Noest et al. teach A test point device comprising: 
an interface having a plurality of external measurement sockets configured to receive one or more probes for manual measurement of voltages; (Note Fig. 1 below)
a front protection cover that protects the external measurement sockets from the environment. (Note Fig. 1, below)

    PNG
    media_image6.png
    483
    754
    media_image6.png
    Greyscale

Noest et al. does not teach wherein each external measurement socket is coupled to a voltage divider that is further coupled to each of a plurality of respective wires coupled to respective LED indicators of a voltage indicator; 
Zheng et al. teach wherein each external measurement socket is coupled to a voltage divider that is further coupled to each of a plurality of respective wires coupled to respective LED indicators of a voltage indicator. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noest et al. to include the teaching of Zheng et al. because it would provide the testing personnel can according to the condition of the output voltage indicating lamp quickly, effectively and intuitively judging power supply module to be tested can work normally so as to save test time and improves the test efficiency. (Note Zheng et al. paragraph beginning with “The advantages”)
Regarding claim 16, Noest et al. teach wherein the front protection cover is attached to a front panel of an electrical housing by a hinge. (Note Fig. 5)
Regarding claim 19, Noest teach wherein the front protection cover comprises an O-ring that provides a seal between the front protection cover and the front panel when the front protection cover is in a closed position. (Note par. 32-34)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentableover Noest et al. (US 20060096775) in view of Zheng et al. (CN 206990773 U) in view of in view of bigclivedotcom, hereafter Big,  https://www.youtube.com/watch?v=lqOzWunmKdE) .
Noest et al. teach the instant invention except:
Regarding claim 17, Noest et al. does not teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver.
Zheng et al. teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver. (Note Figs. below)
Big teach wherein the front protection cover comprises a latch protrusion that mates with a latch receiver positioned on the front panel to lock the front protection cover in a closed position. Note Figs. below.

    PNG
    media_image2.png
    655
    1159
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    1155
    media_image3.png
    Greyscale


Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noest et al. to include the teaching of Big because it would prevent the cover from inadvertently opening.  
Regarding claim 18, Noest et al. does not teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver.
Big teach wherein the front protection cover comprises a latch release tab that, when actuated, causes the latch protrusion to separate from the latch receiver. (Note Fig. below)


    PNG
    media_image4.png
    655
    1159
    media_image4.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Big to include the teaching of Big because it would prevent the cover from inadvertently opening.  

Allowable Subject Matter
Claims 10, 13, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858